Filed 5/31/16 P. v. Sheppard CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B270404
                                                                           (Super. Ct. No. SB211967)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

LONNIE CHARLES SHEPPARD,

     Defendant and Appellant.



                   Lonnie Charles Sheppard appeals a January 28, 2016 order denying his
petition to designate his felony convictions as misdemeanor convictions pursuant to
Proposition 47, the Safe Neighborhoods and Schools Act (Pen. Code, § 1170.18). In
1996, appellant was convicted of four counts of unlawful transportation/sale of a
controlled substance (Health & Saf. Code, § 11352) and four counts of inducing a minor
to use a controlled substance (Health & Saf. Code, § 11353). The trial court sentenced
appellant to eight years state prison. On November 4, 2015, after the sentence was
served, appellant petitioned to have his felony convictions designated as misdemeanor
convictions. (Pen. Code, § 1170.18. subd. (f).) The trial court found that the felony
convictions were not eligible for Proposition 47 relief and denied the petition. (Pen.
Code, § 1170.18, subds. (f) & (g).)
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief in which no issues were raised.
               On April 19, 2016, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. Appellant did
not respond.
               We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
               The order denying appellant's petition to reclassify his felony convictions as
misdemeanors is affirmed.
               NOT TO BE PUBLISHED.


                                                         YEGAN, J.
We concur:


               GILBERT, P. J.


               TANGEMAN, J.




                                              2
                                Jean M. Dandona, Judge

                       Superior Court County of Santa Barbara

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.